DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arimatsu et al. (Pub. No.: US 2016/0251834 A1).
Regarding claim 1, Arimatsu discloses a shovel comprising: 
 	a lower traveling body (5, FIG. 1); 
 	an upper swiveling body that is rotatably mounted on the lower traveling body (3, FIG. 1); and 
 	a controller (27, FIG. 6) configured to perform straight facing control by which an actuator (25, 26; FIG. 6) is operated to cause the upper swiveling body to face a target construction surface straight (“…the amount of rotation being required for the tooth edge to face the target plane…”, See Abstract), based on information related to the target construction surface and information related to a direction of the upper swiveling body (Based on tooth edge of bucket and current position and posture of the excavator, ¶ 114 and FIG. 13) . 

Regarding claim 2, Arimatsu discloses the shovel, wherein the controller performs the straight facing control when a predetermined switch is operated (25, FIG. 6). 

Regarding claim 3, Arimatsu discloses the shovel wherein the controller stops performing the straight facing control when a swiveling operation lever is operated while the controller performs the straight facing control (25, FIG. 6). 

Regarding claim 4, Arimatsu discloses the shovel, wherein the controller can perform the straight facing control when an angle between a direction of the target construction surface and the direction of the upper swiveling body is within a predetermined angle range (alpha, FIG. 14, 24). 
Regarding claim 5, Arimatsu discloses the shovel, wherein the controller can perform the straight facing control when the controller has confirmed no obstacle is present around the upper swiveling body (S1, FIG. 15).
 
Regarding claim 6, Arimatsu discloses the shovel, wherein the controller informs an operator that the controller has caused the upper swiveling body to face the target construction surface straight (“…the amount of rotation being required for the tooth edge to face the target plane…”, See Abstract).

Regarding claim 7, Arimatsu discloses the shovel, wherein the controller operates the actuator to maintain a state in which the upper swiveling body faces the target construction surface straight (FIG. 21).
 
Regarding claim 8, Arimatsu discloses the shovel, comprising a communication device configured to send construction information to an external device (46, FIG. 6).

 Regarding claim 9, Arimatsu discloses the shovel, comprising a communication device configured to send and receive information related to an obstacle (target information; 46, FIG. 6). 

Regarding claim 10, Arimatsu discloses a shovel comprising: 
 	a lower traveling body (5, FIG. 5); 
 	an upper swiveling body that is rotatably mounted on the lower traveling body (3, FIG. 1); 
 	an attachment that is attached to the upper swiveling body (2, FIG. 1); and 
 	a controller (27, FIG. 6) configured to perform straight facing control by which an actuator (25, 26; FIG. 6) is operated so that an operation plane of the attachment includes a normal to a target construction surface (“…the amount of rotation being required for the tooth edge to face the target plane…”, See Abstract), based on information related to the target construction surface and information related to a direction of the upper swiveling body, the operation plane of the attachment being a virtual plane crossing the attachment in a longitudinal direction (70, FIG. 13). 
Allowable Subject Matter
Claim 11 is allowed.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663